20-3632-cv
Murphy v. Inst. of Int’l Educ.


                          United States Court of Appeals
                             For the Second Circuit

                                      August Term 2021

                                  Argued: December 8, 2021
                                   Decided: April 26, 2022

                                        No. 20-3632-cv



                                      PHILANA MURPHY,

                                       Plaintiff-Appellant,

                                                v.

                            INSTITUTE OF INTERNATIONAL EDUCATION,

                                      Defendant-Appellee.


                          Appeal from the United States District Court
                            for the Southern District of New York
                           No. 19-cv-1528, Andrew L. Carter, Judge.


        Before:           CARNEY, SULLIVAN, and MENASHI Circuit Judges.

       Plaintiff Philana Murphy, proceeding pro se, sued her employer, the
Institute of International Education, for discrimination in violation of federal,
state, and local, employment law. The district court (Carter, J.) referred the matter
to the Southern District of New York’s mediation program and appointed pro
bono counsel for Murphy. At the conclusion of the mediation, the parties reached
an agreement to settle the case. The parties committed that agreement to writing,
signed it, had their counsel sign it, and had the mediator sign it. In addition to
setting forth the material terms of the settlement, the mediation agreement stated
that a more formal settlement agreement would follow. The week after the
mediation, Murphy contacted the district court seeking to revoke her acceptance
of the mediation agreement and to continue the litigation. The Institute then
moved to enforce the mediation agreement. The district court, over Murphy’s
objection, enforced the mediation agreement and entered judgment in favor of the
Institute.
      On appeal, we must decide whether the mediation agreement was a
preliminary agreement that bound the parties to its terms or merely an agreement
to continue negotiating in good faith. Based on the text of the mediation
agreement and its context, we conclude that the mediation agreement bound the
parties to its terms. We also reject Murphy’s alternative argument that the
agreement was voidable because she signed it under duress. We therefore
AFFIRM the judgment of the district court.
      AFFIRMED

                                      G. OLIVER KOPPELL (Daniel F. Schreck, on the
                                      brief), Law Offices of G. Oliver Koppell &
                                      Associates, New York, NY, for Plaintiff-
                                      Appellant.

                                      DANIEL J. LAROSE (John P. Keil, on the brief),
                                      Collazo & Keil LLP, New York, NY, for
                                      Defendant-Appellee.

RICHARD J. SULLIVAN, Circuit Judge:

      Plaintiff-Appellant Philana Murphy appeals a judgment of the district court

(Carter, J.) enforcing the settlement agreement Murphy entered into with

Defendant-Appellee the Institute of International Education (the “Institute”)

following a mediation in the district court’s mediation program. On appeal,

                                          2
Murphy argues that the mediation agreement is not a preliminary agreement that

binds her to its terms. Because we hold that the terms of mediation agreements

like this one are enforceable and that Murphy did not enter into the agreement

under duress, we affirm the judgment of the district court.

                                 I.   BACKGROUND

      In February 2019, Murphy, proceeding pro se, filed a complaint against her

employer, the Institute, alleging unlawful employment discrimination in violation

of federal, state, and local, employment law. Shortly thereafter, the district court

referred the case to the Southern District of New York’s mediation program and

appointed pro bono counsel to represent Murphy in that mediation.

      At the conclusion of the mediation, the parties advised the mediator that

they had settled the dispute, and the parties executed a document that included

the case caption and was titled “Mediation Agreement.”           The body of the

agreement begins with a pre-printed sentence: “IT IS HEREBY AGREED by and

between the parties and/or their respective counsel that, following mediation,

agreement has been reached on all issues.” App’x at 42. Below that sentence, the

parties hand-wrote:

            In exchange for a discontinuance with prejudice of the
            instant action and a general release for all claims that

                                         3
            have been brought or could have been brought by
            Plaintiff against Defendant (and any employees, agents
            or entities thereof), Defendant will furnish to Plaintiff:
                   (1) One year’s worth of salary as of 8/16/19
                   (2) Two months[’] worth of COBRA premium
                   contributions; and
                   (3) Regular pay and benefit[s] until August 23,
                   2019.
            A full settlement agreement w/ applicable releases will
            follow.

Id. The parties and their attorneys signed the mediation agreement, as did the

mediator. In light of the agreement, the district court entered an order dismissing

the case the following week.

      Following the mediation, Murphy’s counsel and the Institute’s counsel

negotiated a more comprehensive settlement agreement. The full agreement

included several additional provisions, including the Institute’s disclaimer of any

liability; Murphy’s agreement not to seek employment with the Institute or any of

its affiliates; Murphy’s obligation to maintain confidentiality of the agreement’s

terms, her acknowledgment that confidentiality “is a material term of the

Agreement,” and her agreement to return 20% of the settlement amount if she

were to violate the confidentiality provision; Murphy’s commitment not to

disparage the Institute or its affiliates; the Institute’s agreement to provide a

neutral reference; and Murphy’s agreement not to assist anyone else in pressing

                                        4
claims against the Institute or its affiliates. App’x at 45–55. The full agreement

also contains a number of general provisions addressing matters such as contract

integration and interpretation.

      Three days after signing the mediation agreement, Murphy called the

district court and expressed a desire to revoke the mediation agreement. Murphy

was told to send an email to the court, which she did three days later. In that

email, Murphy said that she was nervous and confused during the mediation and

that she told her attorney that she was not comfortable signing the mediation

agreement. She also said that she called her mother, and her mother told her not

to sign the mediation agreement. Murphy wrote that her attorney advised her that

mediation “was the nicer portion of [her] lawsuit” and that the mediator told her

that if she continued, she “would be stuck in a room filled with white men that

would question every aspect of [her] life for hours,” the thought of which Murphy

found intimidating. App’x at 44. Murphy said that she then took ten minutes

outside the room to clear her head and that when she came back, she asked if she

could have until Monday to think over the mediation agreement. According to

Murphy, she was told no and that the mediation agreement included the most

compensation she would ever receive. Ultimately, Murphy said, she signed the



                                        5
mediation agreement because she “was so sad and felt [she] had no choice but to

sign.” Id.

       After Murphy refused to sign the full agreement, the Institute filed a motion

to enforce the mediation agreement, which the district court referred to Magistrate

Judge Cave for Report and Recommendation. Over Murphy’s objections, the

district court eventually adopted the Report and Recommendation to enforce the

mediation agreement, and entered a judgment in favor of the Institute. Murphy

timely appealed.

                                  II.   DISCUSSION

       We review the district court’s findings of fact for clear error and its

conclusions of law de novo. Ciaramella v. Reader’s Dig. Ass'n, Inc., 131 F.3d 320, 322

(2d Cir. 1997). “It is well established that settlement agreements are contracts and

must therefore be construed according to general principles of contract law.”

Collins v. Harrison-Bode, 303 F.3d 429, 433 (2d Cir. 2002) (internal quotation marks

omitted). Whether a binding agreement exists is a question of law. See Vacold

LLC v. Cerami, 545 F.3d 114, 123 (2d Cir. 2008).

A.     The Mediation Agreement Bound the Parties to its Terms

       In Teachers Insurance and Annuity Association of America v. Tribune Co., 670 F.

Supp. 491 (S.D.N.Y. 1987), Judge Leval – then on the district court – described two

                                          6
kinds of preliminary contracts that are recognized under New York law. The first

(Type I) “occurs when the parties have reached complete agreement (including the

agreement to be bound) on all the issues perceived to require negotiation.” Id. at

498. This kind of agreement is preliminary “only in the sense that the parties desire

a more elaborate formalization of the agreement,” which, although not necessary,

is desirable. Id. The second (Type II) “is one that expresses mutual commitment

to a contract on agreed major terms, while recognizing the existence of open terms

that remain to be negotiated.” Id. In the second type of preliminary agreement,

the parties “bind themselves to a concededly incomplete agreement in the sense

that they accept a mutual commitment to negotiate together in good faith in an

effort to reach final agreement within the scope that has been settled in the

preliminary agreement.” Id. While a party cannot demand performance under a

Type II agreement, a party may demand “that his counterparty negotiate the open

terms in good faith toward a final contract incorporating the agreed terms.” Id.

We subsequently adopted this framework for analyzing preliminary agreements

in Arcadian Phosphates, Inc. v. Arcadian Corp., 884 F.2d 69, 71–73 (2d Cir. 1989), and

we continue to apply this framework today, see Vacold, 545 F.3d at 124–29.




                                          7
      Previously, we have referred to the four factors articulated in Winston v.

Mediafare Entertainment Corp., 777 F.2d 78, 80–81 (2d Cir. 1985), when determining

whether something constitutes a Type I agreement. See Adjustrite Sys., Inc. v. GAB

Business Servs., Inc., 145 F.3d 543, 549 (2d Cir. 1998). And we have referred to a

modified five-factor version of that test when considering whether something is a

Type II agreement. See Arcadian, 884 F.2d at 72. But while we have said that “these

factors help us identify categories of facts that are often useful in resolving

disputes of this sort,” we have made it clear that “they do not provide us with a

talismanic scorecard.” Vacold, 545 F.3d at 125. Indeed, from the start we have

acknowledged that some of these factors may be disregarded when not relevant

or helpful to our analysis. See Arcadian, 884 F.2d at 72 (“In applying the Tribune

test to this case, we need look no further than the first factor.”); see also Vacold, 545

F.3d at 124–25. In other words, while these factors may be helpful, “the ultimate

issue, as always, is the intent of the parties: whether the parties intended to be

bound, and if so, to what extent.” Vacold, 545 F.3d at 125 (internal quotation marks

omitted). For that reason, while the “existence of open terms ‘is always a factor

tending against the conclusion that the parties have reached a binding agreement,’

… if the parties intended to be bound despite the presence of open terms, ‘courts



                                           8
should not frustrate their achieving that objective or disappoint legitimately

bargained contract expectations.’” Id. at 128 (quoting Tribune, 670 F. Supp. at 499).

      Here, we are confronted with a written agreement that has been executed.

Unlike in Winston, where the key issue was “whether the parties intended to be

bound,” Winston, 777 F.2d at 80, the question instead is what kind of agreement

did the parties make. While we have a body of law distinguishing non-binding

agreements from Type I agreements and non-binding agreements from Type II

agreements, we have had fewer occasions to explain how courts should

distinguish between Type I and Type II agreements when confronted with an

agreement that is clearly binding in some sense.

      In differentiating between Type I and Type II agreements, we are mindful

of the twin concerns Judge Leval articulated in Tribune. On the one hand, courts

ought “to avoid trapping parties in surprise contractual obligations.” Tribune, 670

F. Supp. at 497. On the other hand, “it is equally important that courts enforce and

preserve agreements that were intended as binding, despite a need for further

documentation or further negotiation.” Id. at 498. While “[t]here is a strong

presumption against finding binding obligation in agreements which include

open terms, call for future approvals[,] and expressly anticipate future preparation



                                         9
and execution of contract documents,” Arcadian, 884 F.2d at 73 (quoting Tribune,

670 F. Supp. at 499), that presumption can be overcome and “courts should not

frustrate [parties] achieving [their] objective[s] or disappoint legitimately

bargained contract expectations,” Vacold 545 F.3d at 128 (quoting Tribune, 670

F. Supp. at 499).

      We start with the text of the agreement, which is the most important

consideration when determining how the parties intended to be bound. See id. at

125; Brown, 420 F.3d at 154; Arcadian, 884 F.2d at 72. The mediation agreement

clearly states that “agreement has been reached on all issues,” which is strong

language indicating this is a Type I agreement. App’x at 42. This is not a case in

which the language of the agreement merely committed the parties to “work

together in accordance with the terms and conditions outlined in” the agreement,

which would be a Type II agreement to continue negotiating. Brown, 420 F.3d at

158 (internal quotation marks omitted). And while this language was pre-printed,

the parties could have crossed it out if they did not intend to acknowledge that

agreement on all issues had been reached or they could have added language in

the handwritten portion of the mediation agreement reserving the right not to be

bound by the mediation agreement’s terms until the final agreement was drafted



                                       10
and signed. See Tribune, 670 F. Supp. at 499. For example, the memorandum in

Arcadian was not a Type I agreement because it explicitly referenced the possibility

that the negotiations would fail and stated that a binding agreement would be

completed at a future date. See Arcadian 884 F.2d at 72; see also Adjustrite, 145 F.3d

at 550 (holding that an agreement was not a Type I agreement because it was

“expressly contingent” on the execution of future contracts). Here, the language

of the mediation agreement is unequivocal and so strongly indicates that this is a

Type I agreement.

      Similarly, the language of the mediation agreement reflects that the terms

included in the agreement were the material terms. Although the mediation

agreement clearly contemplates a final contract that “would include additional

boilerplate,” that does not prevent us from finding a Type I agreement so long as

the parties “foresaw no disputes relating to the boilerplate.” Vacold, 545 F.3d at

129 (internal quotation marks omitted).       A Type I agreement, by definition,

contemplates a future formalization that will likely include some additional terms.

See Tribune, 670 F. Supp. at 498. But as long as “there were no issues outstanding

that were perceived by the parties as requiring negotiation,” trivial open issues

will not prevent the court from upholding a Type I agreement. Shann v. Dunk, 84



                                         11
F.3d 73, 82 (2d Cir. 1996). In point of fact, parties can choose to be bound “despite

the presence of open terms.” Vacold, 545 F.3d at 128. Here, Murphy received one

year’s worth of salary, two months’ worth of COBRA premium contributions, and

regular pay and benefits until August 23, 2019 “[i]n exchange” for settling her suit.

App’x at 42. Both the language of the mediation agreement and the record indicate

that these were the material terms that the parties needed to negotiate in the

mediation. See Vacold, 545 F.3d at 128–29.

      To be sure, the full agreement contained terms that were not in the

mediation agreement, including a confidentiality provision identified as material.

But there is no evidence – either in the text of the mediation agreement or the

record – to suggest that those new terms were considered open issues in need of

negotiation at the time the parties entered into the mediation agreement, which is

the proper frame of reference. And a party cannot reopen a deal by proposing

additional terms at a later date. Of course, Murphy cannot be bound by those

additional terms because she never agreed to them. But she can be bound by the

mediation agreement, which on its face is a paradigmatic Type I agreement,




                                         12
binding with respect to its terms despite contemplating a later formalization. See

Tribune, 670 F. Supp. at 498.

      The context of the district court’s mediation program further confirms that

this was a Type I agreement. See Vacold, 545 F.3d at 127–28 (looking to the context

of the negotiations). It is clear that everyone in the mediation understood the

executed mediation agreement to bind the parties to its terms and not merely to

set a framework for future negotiations. The parties and their attorneys signed the

mediation agreement, as did the mediator. By her own admission, Murphy

agonized over the mediation agreement, taking time to clear her head and to call

her mother before signing it, indicating that she thought the mediation agreement

would bind her and conclude the litigation. There is nothing in the record to

suggest that Murphy or anyone else construed the mediation agreement to be just

an invitation to further negotiation.

      In sum, there can be no doubt that the parties here “intend[ed] to be bound”

by the mediation agreement, id. at 125, and the fact that they may have anticipated

“lawyers’ embellishments” in a final formal agreement, Shann, 84 F.3d at 78, in no

way makes the mediation agreement unenforceable. To hold otherwise would

defeat the very purpose of the mediation program and render the execution of



                                        13
mediation agreements a hollow and pointless exercise. In all but the most unusual

circumstances, mediation agreements that include express language indicating

that the parties have reached agreement on all material terms are presumptively

Type I agreements – unless the parties explicitly reserve the right not to be bound

by the mediation agreement’s terms until a final agreement is drafted and signed.

B.    Murphy Was Not Under Duress When She Signed the Mediation
      Agreement

      As a secondary argument, Murphy contends that, due to the pressure placed

on her by the mediator and her attorney, the mediation agreement is voidable

because she signed it under duress. “In general, repudiation of an agreement on

the ground that it was procured by duress requires a showing of both a wrongful

threat and the effect of precluding the exercise of free will.” United States v. Twenty

Miljam-350 IED Jammers, 669 F.3d 78, 88 (2d Cir. 2011) (internal quotation marks

and alterations omitted). There is no evidence to support the contention that

Murphy’s free will was overcome.         To the contrary, Murphy was given the

opportunity to step outside of the room and collect herself, and she was given the

opportunity to call her mother to discuss her options. While her attorney and the

mediator urged her to sign the mediation agreement, no one prevented her from

leaving the mediation or continuing with the litigation. Moreover, we agree with


                                          14
other courts to address this issue and the Restatement that a party seeking to void

an agreement based on duress must show that the alleged coercive behavior

originated with the defendant or was known to the defendant at the time the

agreement was made. See Evans v. Waldorf-Astoria Corp., 827 F. Supp. 911, 914

(E.D.N.Y. 1993), aff’d, 33 F.3d 49 (2d Cir. 1994); see also Restatement (Second) of

Contracts § 175 (Am. Law Inst. 1981). In her declaration and in her email to the

district court, Murphy does not describe any coercive behavior by the Institute

during the mediation nor does she assert that the Institute knew of any coercive

behavior at the time she and the Institute agreed to settle the case. Insofar as

Murphy was put under any pressure to sign the mediation agreement, that

pressure came from her counsel and the mediator, not the Institute or its attorneys.

Accordingly, we reject Murphy’s argument that the mediation agreement is void

because she signed it under duress.

                               III.   CONCLUSION

      For the foregoing reasons, we AFFIRM the judgment of the district court.




                                        15